Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 1 of 30




                         In the United States District Court
                             for the District of Colorado

Civil Action No.

Cl.G. on behalf of his minor son, C.G., the aggrieved
party,

      Plaintiff,
v.

Scott Siegfried, Superintendent of Cherry Creek
School District,

Chris Smith, Chief of Staff for the Educational
Services Center of Cherry Creek School District,

Ryan Silva, Principal of Cherry Creek High School,

Kevin Uhlig, Assistant Principal at Cherry Creek
High School,

Brynn Thomas, Dean at Cherry Creek High School,

and

Cherry Creek School District No. 5,

      Defendants.


        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

      Plaintiff Cl.G., on behalf of minor child C.G., by and through his attorneys,

Haddon, Morgan & Foreman, P.C., respectfully submits the following Complaint:

                                      Introduction

       1. “If there is a bedrock principle underlying the First Amendment, it is that the

government may not prohibit the expression of an idea simply because society finds the
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 2 of 30




idea itself offensive or disagreeable.” Texas v. Johnson, 491 U.S. 397 (1989). “Speech

may not be banned on the ground that it expresses ideas that offend.” Metal v. Tam, 137

S.Ct. 1744, 1751 (2017).

       2. A foundational core of our democracy is that the State cannot punish its

citizens for engaging in conduct or using speech that is protected by the First

Amendment. Just as citizens cannot be criminally punished for protected speech, a public

school cannot discipline its students for speech or conduct that falls within the ambit of

the First Amendment.

       3. On a Friday night earlier this fall, C.G., a student at Cherry Creek High

School, was at a thrift store with friends shopping for costumes. C.G. took a picture of his

friends wearing silly hats, added a caption to the picture, and posted it to his private

social media account on Snapchat.

       4. C.G.’s post caught the attention of one of his social media connections. She

took a screenshot of the photo and caption and showed it to her father, who spread it to

others in the Jewish community.

       5. Arapahoe County Sheriff’s Office received a call about the post. The

investigating officer quickly concluded that the caption was intended as a joke and that

C.G. was not a threat to anyone.

       6. School officials were contacted about the post. Even though the photo was

taken off-campus over a weekend and posted to a private social media account using

                                              2
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 3 of 30




C.G.’s privately owned phone, and law enforcement determined there was no threat, the

school decided to suspend C.G. After a botched process that violated District Policy and

C.G.’s Due Process rights, C.G. was expelled from Cherry Creek High School for his off-

campus speech.

       7. C.G.’s speech was protected by the First Amendment. Suspending and

expelling him based solely on his off-campus speech conduct violated C.G.’s right to

freedom of speech and expression.

                                 Jurisdiction and Venue

       8. This is an action for declaratory and injunctive relief and monetary

damages, including attorneys fees, brought pursuant to Title 42 U.S.C. §§ 1983, 1985 and

1988 and 28 U.S.C § 2201 and 2202 and the laws and common law of the United States

and the state of Colorado.

       9. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331, 1343

and 1367. Jurisdiction supporting Plaintiff’s claim for attorney fees and costs is

conferred by 42 U.S.C. § 1988.

     10. Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b).

All of the events relevant to the claims contained herein occurred within the State of

Colorado.

     11. Plaintiff asserts that the violation of his Constitutional rights was committed

as a result of the actions of Scott Siegfried, Chris Smith, Ryan Silva, Kevin Uhlig, Brynn

                                             3
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 4 of 30




Thomas, and other officials known and unknown at Cherry Creek High School and in the

Cherry Creek School District, as well as Cherry Creek School District’s policies,

procedures, and lack of procedures and its failure to train, hire and/or supervise its

employees.

                                           Parties

      12. C.G. is a minor child, a citizen of the United States and at all times

relevant to this Complaint, a resident of Colorado.

      13. Cl.G. is C.G.’s parent, a citizen of the United States, and at all times relevant

to this Complaint, a resident of Colorado.

      14. Defendant Cherry Creek School District No. 5 (“CCSD”) is a public school

system and the governmental body responsible for operating Cherry Creek High School

(“CCHS”). The District’s offices are located at 4700 South Yosemite Street, Greenwood

Village, Colorado 80111.

      15. Defendant Scott Siegfried is the Superintendent of CCSD. S iegfried is a

resident of Colorado and is a defendant in his individual and official capacities.

      16. Defendant Chris Smith is the Chief of Staff for CCSD’s Educational Services

Center. Smith is a resident of Colorado and a defendant in his individual and official

capacities.

      17. Defendant Ryan Silva is Principal of CCHS. Silva is a resident of Colorado

and is a defendant in his official and individual capacities.

                                              4
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 5 of 30




      18. Defendant Kevin Uhlig is Assistant Principal of CCHS. Uhlig is a resident of

Colorado and is a defendant in his individual and official capacities.

      19. Defendant Brynn Thomas is a Dean at CCHS. Thomas is a resident of

Colorado and is a defendant in her individual and official capacities.

                                     General Allegations

Cherry Creek School District Policies

      20. The mission of the Cherry Creek School District is “to inspire every student to

think, to learn, to achieve, to care.”

      21. Allegedly to further this mission, CCSD adopted a series of policies governing

student behavior on and off campus. Violating certain policies can result in suspension or

expulsion for a student.

      22. District Policy JDK-1-E, Grounds for Suspension, Expulsion or Denial of

Admission, states that a student may be suspended or expelled for “behavior on or off

school property which is detrimental to the welfare or safety of other pupils or of school

personnel including behavior which creates a threat of physical harm to the child or to

other children.”

      23. District Policy JICDA, Conduct and Discipline Code, provides that a principal

may suspend or recommend expulsion of a student who, while in school buildings, on

school grounds, in school vehicles, or during a school-sponsored activity: (1) engages in

verbal abuse, i.e., name calling, ethnic or racial slurs, or derogatory statements addressed

                                             5
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 6 of 30




publicly to others that precipitate disruption of the school program or incite violence; or

(2) engages in behavior on or off school property that is detrimental to the welfare,

safety, or morals of other students or school personnel.

      24. District Policy ACC-R regulates “intimidation, harassment and hazing” on

school grounds or at school-sponsored events. A student can violate ACC-R by directing

an obscene gesture at another person or insulting, taunting or challenging another person

while on school grounds or at a school-sponsored event. ACC-R is also violated when a

student, while on school grounds or at a school-sponsored event, threatens another person

with physical harm.

      25. Except in very limited circumstances not applicable here, a student cannot be

suspended or expelled without a hearing. Suspension of less than ten days requires only

an informal hearing; a longer suspension or expulsion requires a formal hearing.

      26. Following any decision to suspend a student, District Policy JKD-1-R requires

that the student’s parents be notified of the suspension and that such notification include

“the time and place for the parent, guardian, or legal custodian to meet with the

suspending authority to review the suspension.”

      27. The School Board delegated to each principal the authority to suspend a

student for up to ten days if the student has committed a drug offense, robbery, or assault,

or brought a dangerous weapon on school grounds, in a school vehicle or at a school




                                              6
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 7 of 30




activity or sanctioned event. For any other grounds, a principal may suspend a student for

a maximum of five days.

      28. Under authority delegated by the School Board, Siegfried can suspend a

student for an additional ten school days. District Policy allows Siegfried to extend a

suspension for an additional ten school days only if he chooses to present the matter to

the next meeting of the board of education.

      29. Siegfried delegated his authority to conduct expulsion hearings to a district-

retained hearing officer. The hearing officer is required to forward findings of fact and

recommendations to Siegfried at the end of the hearing. Siegfried must render a written

decision on whether to expel the student within five days after the expulsion hearing.

The Picture, Caption and Snapchat Post

      30. C.G. is a minor who attended Cherry Creek High School until he was expelled

on October 21, 2019.

      31. On September 13, 2019, a Friday evening, C.G. was at a local thrift shop with

friends from school. They were goofing around, acting silly, and trying on various

costume sort of items.

      32. Three of his friends tried on silly hats. One wore an oversized floppy hat

patterned after the American flag. Another wore a long-haired blonde wig. The third

boy’s hat resembled a foreign military hat from the World War II period.




                                              7
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 8 of 30




     33. The boys asked C.G. to take their picture and post it to Snapchat. C.G.

assented and took a photo of his friends smiling and wearing their hats. Before posting

the photo to Snapchat, C.G. added a caption patterned after the popular “Me and the

Boys” meme, stating: “Me and the boys bout to exterminate the Jews.”

     34. C.G.’s caption was inspired by the foreign military hat from the World War II

period. C.G. intended the caption to be humorous; he believed it was so outrageous no

one could possibly take his words seriously.

     35. C.G. posted the photo and caption to his Snapchat story feed. Only Snapchat

users connected with C.G. could view the image.

     36. Stories posted to Snapchat’s stories function expire after 24 hours. If left

untouched, the photo would have been automatically deleted from C.G.’s Snapchat

account on Saturday evening. However, the photo was removed within hours of it being

posted.

     37. C.G.’s caption was not directed towards anyone. C.G. did not send the photo

with the caption directly to anyone.

     38. C.G. did not tag CCHS or CCSD in the photo or otherwise try to link the

photo to CCHS or CCSD. No employees of the District appear in the photo. No

employees of the District are tagged in the photo. C.G. did not send the photo to any

employee of the District.




                                               8
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 9 of 30




      39. No guns or other dangerous objects appear in the photo. The boys depicted in

the photo are smiling and wearing athletic clothes and sneakers. Nothing about their

clothing or appearance linked them to CCHS or any of its sports teams or other activities.

Fall Out from the Snapchat Post

      40. People who were “friends” with C.G. on Snapchat were able to view the photo

and its caption on his Snapchat story. One of his Snapchat “friends” took a screenshot of

the post and showed it to her father, who called the police.

      41. A patrol officer responded to C.G.’s house and determined there was no threat

against anyone. Within 90 minutes of being contacted about the Snapchat post, the

responding officer determined no crime had been committed.

      42. Upon learning people had a negative reaction to his post, C.G. posted an

apology to his Snapchat story that stated: “I’m sorry for that picture it was ment [sic] to

be a joke.” This apology was posted on September 13, within hours of the original post.

      43. School officials knew that C.G. posted the photo while he was off-campus,

during non-school hours. The officials recognized that they were limited in their ability to

regulate this off-campus because schools (and school officials) are not the moral compass

of the community. In an email sent Sunday evening, Principal Ryan Silva stated:




                                              9
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 10 of 30




      44. Before hearing anything from C.G. or the students in the photo, district

officials decided to suspend C.G. for five school days.

      45. Early Monday morning, CCHS’s School Resource Officer sent Assistant

Principal Kevin Uhlig a copy of the captioned photo, as well as C.G.’s subsequent post

apologizing for the photo and stating that it was intended to be a joke. Uhlig forwarded

the email with its attachments to other school officials.

      46. On Monday morning, because C.G. was not a threat to anyone at CCHS, C.G.

was allowed to drive himself to school, walk past an exterior security booth between the

parking lot and the building, enter the school, and walk down the hallways past the

School security office and all the way to his first period class. C.G. carried his backpack

from his car to his classroom without anyone searching it or otherwise attempting to

remove it from him.

      47. Security met C.G. at his first period class and escorted him to Thomas’s

office. No one searched his backpack upon entering the Thomas’s office.

      48. Thomas notified C.G. that he was suspended for five days (through September

20, 2019) while CCHS investigated how his off-campus speech impacted the school

environment. After C.G. had been in Dean Thomas’s office for hours, and after he was

notified of the five-day suspension, security officials searched C.G.’s backpack. Nothing

suspicious, illegal, or dangerous was located.




                                             10
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 11 of 30




     49. Despite previously acknowledging that C.G.’s Snapchat post occurred off-

campus, over a weekend when school was not in session, and not during at school-

sponsored activity, C.G.’s five day suspension was premised on a supposed violation of

District Policy JICDA-13, which prohibits verbal abuse by a student while in school

buildings, on school grounds, in school vehicles, or during a school-sponsored activity.

     50. C.G. was not given the opportunity to appeal this decision despite the fact that

JICDA-13 clearly did not apply to the conduct at issue here because school officials knew

the speech at issue occurred off-campus, on a weekend, and was not connected with any

school event.

     51. By 10:30 a.m. on Monday, September 16, 2019, school officials had decided

C.G. should be expelled for the Snapchat post. At the time this decision was made, school

officials had been contacted by one family of a CCHS student. There had been no media

coverage of the Snapchat post.

Defendants Caused Nearly All of the Impact on the School Environment

     52. Over the weekend of September 13-15, 2019, the parents of one CCHS

student contacted school officials. These parents contacted Principal Silva the evening of

September 15, 2019 and asked the school to use this incident as “an opportunity for

respectful dialogue, to meet people where they are, and figure out how we can move

forward.” The parents emphasized a need to show the public that “our schools are no




                                            11
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 12 of 30




place for hate” and asked the school to use this incident to address the rise in hate speech

and hate crimes in the Cherry Creek community.

      53. There was no media coverage of C.G.’s Snapchat post over the weekend.

      54. The afternoon of Monday, September 16, 2019, hours after C.G. was

suspended and after CCHS decided to pursue expulsion of C.G., Principal Silva sent a

communication to the entire CCHS community making them “aware of an anti-Semitic

social media post over the weekend” that happened outside of school. Principal Silva

explained that the school “was investigating to determine the impact on the school

environment and will take appropriate action.” He expressed that CCHS “does not

tolerate hateful speech or actions” and expressed his desire to “partner to take a stand

against hate and to fight for the values that define Cherry Creek High School: acceptance,

care, respect for diversity, and learning.”

      55. Principal Silva’s September 16, 2019 email to parents was released to the

media. In the days following, multiple news outlets ran stories covering the Snapchat post

and CCSD’s “investigation.” Every article published by a news source referenced

Principal Silva’s statement. Many articles also included a statement from the Arapahoe

County Sheriff’s Office stating its belief that the reference to “exterminating the Jews”

was not a credible threat.

      56. After Principal Silva’s email blast, three additional parents contacted the

School and asked school officials to use this incident to promote tolerance. Parents

                                              12
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 13 of 30




offered to bring in a holocaust survivor, suggested movies that could be shown as

educational opportunities, and referenced books that could be read by students. Only one

parent pressed school officials to take disciplinary action against C.G.

      57. School officials decided to use this incident as a learning experience for

CCHS students. Prior to this incident, at the beginning of the 2019-2020 school year,

CCHS implemented a new advisory period twice a week after experiencing multiple

tragedies, including two student suicides, during the 2018-2019 school year. Recognizing

the students’ desire for real human connections, the School sought to allow time for

extended conversations between students and staff and to encourage relationships to

develop over the entirety of a student’s high school experience. By implementing the

advisory period, CCHS hoped to enhance the climate, culture, health and wellness of its

students.

      58. The advisory period is held every Monday and Wednesday for 30 minutes.

This period was not intended to be instructional time; the School sought to use the

advisory period to manage the administrative and counseling tasks that have historically

interrupted educational time.

      59. On Monday, September 23, 2019, CCHS used the advisory period to discuss

the impact of hate and how hate speech affects people. C.G.’s Snapchat post offered

student’s a recent, real-life example of how a spur-of-the-moment social media post

could change a student’s life. C.G’s post furthered CCHS’s educational mission as it

                                             13
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 14 of 30




served as a springboard to encourage a real conversation between students and faculty

about offensive and hurtful speech.

CCHS Improperly Disciplined C.G. for Protected Speech

      60. On September 18, 2019, Dean Thomas informed C.G.’s mother that C.G.’s

suspension was being extended for five additional days (through September 27, 2019) to

facilitate an expulsion review process. Kevin Uhlig sent a follow-up letter confirming this

decision. No authority was cited for the additional five day suspension; CCHS again

disciplined C.G. under the inapplicable JICDA policy that applied only to conduct on

school property. C.G. was not given the opportunity to appeal this decision. In violation

of JKD-1-R, C.G.’s parents were not given notice of a time and place they could meet

with Thomas or Uhlig to review the suspension.

      61. The same day, Defendant Smith notified C.G. that his suspension was being

extended an additional eleven school days (through October 21, 20191) to allow for

completion of the expulsion review process. C.G. was not given an opportunity to appeal

the extension of his suspension. In violation of JKD-1-R, C.G.’s parents were not given

notice of a time and place they could meet with Smith to review the suspension.

      62. C.G. and his parents repeatedly attempted to engage CCHS and CCSD

officials about the Snapchat post and how they could work together to make this incident



       1
         Cherry Creek High School’s fall break was scheduled for October 14-18, 2019. The
days during fall break were not counted as “school days” for purposes of C.G.’s suspension.
                                              14
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 15 of 30




a learning and a growth experience, as other community members had previously

suggested. CCHS and CCSD officials rebuffed these efforts at every turn.

      63. On September 23, 2019, Siegfried, Smith, Silva, Uhlig and Thomas and other

District officials were sent a packet of information by C.G.’s parents that included the

following:

         a.   A letter from C.G. in which he took full responsibility for the Snapchat

              post. C.G. apologized for his conduct and explained the Snapchat past was

              a stupid, impulsive lapse in judgment that was never intended to hurt

              anyone. C.G. stated that he had spent time since the post talking directly

              with Jewish members of the community to understand how his words

              impacted them, reading books about the Holocaust to improve his

              knowledge, and educating himself about the efforts of the Anti-Defamation

              League and other Jewish-oriented advocacy groups.

         b.   A letter from C.G.’s parents explaining that the Snapchat post was a

              juvenile attempt at dark humor that C.G. realizes was wrong and for which

              C.G. is remorseful. C.G.’s parents reiterated the journey of education and

              understanding C.G. had engaged in since the post. C.G. and his parents

              asked for a process of restorative justice with the school, students and

              community members.




                                            15
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 16 of 30




         c.   Letters from community members who know C.G. and his family. These

              community members—like the CCHS parents who had directly contacted

              the school—implored CCHS and CCSD to turn this incident into a learning

              opportunity from which C.G. could grow and an educational opportunity

              for the community at large.

     64. On September 24, 2019, C.G.’s mother followed up on the information

provided the day before and asked for a meeting with District officials. Carla Stearns,

CCSD’s Director of High School Education, called C.G.’s mother and explained there

would be no meeting with C.G. or his family. Ms. Stearns refused to explain her decision,

stating that there was “no need” for additional discussion and noting that C.G. was set for

an expulsion hearing.

     65. An expulsion hearing was conducted on October 7, 2019. During that hearing

Kevin Uhlig testified under oath that the School was entitled to regulate off-campus

speech if it had a “nexus” with the school environment. He acknowledged the word

“nexus” does not appear in any District policy but said that CCHS goes beyond the

language of the policies and is “looking too at the nexus on how it impacts students.”

     66. Uhlig testified that, at the time he made the decision to pursue expulsion

against C.G., he was unaware that C.G. had posted an apology to his Snapchat feed.

Uhlig concealed the fact that, four hours before he decided to recommend expulsion, he




                                            16
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 17 of 30




received a screenshot of C.G.’s apology post via email and forwarded that screenshot to

other school officials.

      67. Uhlig also testified C.G.’s Snapchat post caused “extreme outcry of concerned

community members and students … over fear to come to school. Fear to access

education.” He did not reference any specific support for this comment because none

exists. No student expressed fear about coming to school in the wake of the Snapchat post

and no student was afraid to access education.

      68. At the expulsion hearing, C.G. asserted that his speech was protected by the

First Amendment. On this point, after considering all of the evidence presented, the

hearing officer found:

         a. When C.G. posted the photo and caption, he was not on campus or at a
         school-sanctioned activity;

         b. C.G. did not use a device or website related to CCSD or CCHS to post the
         photo;

         c. C.G. did not tag CCHS or CCSD or any employee thereof in his post;

         d. There was no evidence to show C.G.’s actions were directed towards CCHS,
         any CCHS activity or the CCSD community;

         e. C.G. did not make a specific threat to any individual in his post.

Despite these findings, the hearing officer concluded that she could not determine issues

of law, such as whether C.G.’s speech was protected by the First Amendment.

      69. The hearing officer found that JICDA(13)—the provision relied on by Thomas

for C.G.’s initial suspension and by Uhlig for the first extension of C.G. suspension—had

                                            17
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 18 of 30




not been violated because JICDA only applies to behaviors engaged in while students are

in school buildings, on school grounds, in school vehicles, or during a school-sponsored

activity. Because C.G.’s conduct occurred off-campus and was not associated with any

CCHS activity or event, the hearing officer found no violation of JICDA(13).

      70. The hearing officer did, however, find that C.G. violated other CCSD policies

and recommended expulsion.

      71. Colorado law and District policy require the Superintendent to make a

decision regarding expulsion within five days of the expulsion hearing.

      72. On October 21, 2019, fourteen days after the expulsion hearing,

Superintendent Siegfried notified C.G. that he was expelled from CCHS for one year. Dr.

Siegfried found C.G.’s actions violated: (1) JICDA(13) prohibiting verbal abuse in a

school building or on school property (which the hearing officer found did not apply); (2)

JICDA(19) regulating “behavior on or off school property which is detrimental to the

welfare, safety or morals of other students or school personnel”; (3) ACC-R’s prohibition

on intimidation, harassment or hazing by directing an obscene comment or gesture at

another person or insulting or challenging another person or by threatening another

person; and (4) JKD-1-E, which allows for suspension, expulsion or denial of admission

for behavior on or off school property that is detrimental to the welfare or safety of other

pupils or of school personnel including behavior that creates a threat of physical harm.




                                             18
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 19 of 30




                               FIRST CLAIM FOR RELIEF
                                       42 U.S.C. §1983
                     Violation of the First and Fourteenth Amendments
                    (Against Thomas, Uhlig, Silva, Smith and Siegfried)

      73. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully

set forth herein.

      74. At all times relevant to the allegations in this Complaint, Defendants acted

under color of state law.

      75. Defendants are persons under Title 42 U.S.C. § 1983.

      76. C.G. had a constitutionally protected and clearly established right to express

himself freely outside of school, school activities or school-sponsored events.

      77. C.G.’s Snapchat post was a form of speech protected by the First Amendment.

      78. C.G.’s Snapchat post did not cause any material disruption to education at

CCHS or substantially interfere with the work of the school.

      79. Defendants violated C.G.’s First Amendment rights by suspending and

expelling him from CCHS based on his protected speech.

      80. Dean Thomas, Assistant Principal Uhlig, Principal Silva, Chief of Staff Smith,

and Superintendent Siegfried were final policymakers for CCSD at various stages in the

suspension/expulsion process.

      81. A direct causal link exists between Defendants’ decision to suspend/expel

C.G. and the injuries alleged.


                                            19
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 20 of 30




      82. Defendants’ actions, as described herein, were undertaken intentionally,

maliciously, willfully, wantonly, and/or in reckless disregard to C.G.’s federally

protected rights.

      83. Defendants’ conduct violated C.G.’s clearly established rights of which

reasonable school officials knew or should have known.

      84. Plaintiff was and continues to be damaged by Defendants’ violation of C.G.’s

First Amendment rights.

      85. As a direct result of Defendants’ unlawful actions as described above, C.G.

and his family suffered actual economic and emotional injuries, in an amount to be

proven at trial.

                             SECOND CLAIM FOR RELIEF
                                     42 U.S.C. § 1983
                       First and Fourteenth Amendment Violations
                          (Against Cherry Creek School District)

      86. Plaintiff hereby incorporates by reference all paragraphs of this Complaint

as if fully set forth herein.

      87. CCSD acted under color of state law when it implemented and enforced its

policies.

      88. CCSD violated C.G.’s right to freedom of speech and expression, as

guaranteed by the First and Fourteenth Amendments, by suspending and expelling him

for posting a captioned photo to his private social media account from his personal cell


                                            20
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 21 of 30




phone at an off-campus location over a weekend completely unrelated to any school

activity or event.

      89. CCSD violated C.G.’s First Amendment rights by enacting policies that go far

beyond any reported decision of the United States Supreme Court or the Tenth Circuit

Court of Appeals and infringe on protected speech.

      90. CCSD’s policies operate to force C.G. and other students to curtail their

speech and expression in a manner prohibited by the First Amendment.

      91. CCSD failed to properly train, hire, and/or supervise its school officials

regarding the proper policies, procedures and limitations on student discipline, including

the need to protect student’s First Amendment rights.

      92. CCSD’s failure to properly hire, train, and supervise its school officials was a

moving force of the constitutional violations alleged herein and was a direct and

proximate cause of C.G.’s injuries.

      93. CCSD has a practice of disciplining students for speech or conduct protected

by the First Amendment. For example, CCSD recently suspended a student for five days

for posting a photo to social media showing her posing with her military-veteran older

brother while they both held legally-owned firearms. The photo was captioned with

language stating the student was “going to the gun range to practice gun safety and

responsible gun ownership.” Nothing about the language in the caption was threatening

or directed to another person. The photo was taken away from school during non-school

                                            21
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 22 of 30




hours and posted to the student’s social media account using her privately-owned device.

The student was not wearing school gear and did not link her post to any CCSD school,

facility, or school-sponsored activity.

      94. CCSD officials do not apply the District’s policies as written. Rather, CCSD

employees believe they are entitled to regulate any and all speech or conduct that has a

“nexus” to the school environment. To CCSD employees, all that is required to form a

“nexus” to the school community is involvement of a student. CCSD does not train or

supervise its employees on appropriate enforcement of District policies.

      95. CCSD’s actions in this case have injured and continue to injure C.G. Unless

the disciplinary action against C.G. is rescinded, withdrawn or otherwise expunged,

CCSD’s unlawful actions will become a permanent part of C.G.’s academic record;

      96. CCSD’s conduct is causing and, if not enjoined, will continue to cause C.G.

great and irreparable injury that cannot fully be compensated or measured in monetary

terms. C.G. has no adequate remedy at law.

      97. C.G. is entitled to preliminary and permanent injunctions prohibiting further

violations of his First and Fourteenth Amendment rights.

                            THIRD CLAIM FOR RELIEF
                                  42 U.S.C. § 1983
                   Fourteenth Amendment – Procedural Due Process
                               (Against all Defendants)

      98. Plaintiff hereby incorporates by reference all paragraphs of this Complaint

as if fully set forth herein.
                                             22
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 23 of 30




      99. Defendants were acting under color of state law in their actions and

inactions, which occurred at all times relevant to this action.

    100. By their actions and inactions described herein, Defendants deprived C.G. of

his rights under the Fourteenth Amendment.

    101. Students in public school are entitled to procedural due process under the

Fourteenth Amendment before suspension or expulsion from school.

    102. Defendants did not follow the timing or substance of CCSD policies regarding

suspension and expulsion.

    103. Defendants’ actions violated state laws regarding the process required before a

student can be suspended or expelled from a public school.

    104. Under the Fourteenth Amendment, C.G. was entitled to notice of the charges

against him and a fair hearing to plead his case prior to being suspended or expelled.

    105. C.G. did not receive adequate notice of the charges against him or a fair

hearing before he was suspended from CCHS or before his suspension was extended

multiple times.

    106. C.G. suspension for conduct that occurred off-campus and away from any

school-related or school-sponsored activity did not violate JICDA(13), the policy relied

on to justify C.G.’s initial five day suspension and the extension of that suspension for

another five days.




                                             23
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 24 of 30




    107. C.G. had no avenue or appeal process to challenge his initial suspension or the

multiple extensions of his suspension.

    108. C.G.’s parents were not given notice of a time and place to meet with the

suspending authority to discuss the initial suspension or any extension of that suspension.

    109. Defendants Thomas, Uhlig, Silva, Smith and Siegfried each had final

decision-making authority at various stages in the process concerning C.G.’s discipline.

    110. When Defendants Thomas, Uhlig, Silva, Smith, and Siegfried made a

disciplinary decision as to C.G., they were acting as the final policymaker for CCSD.

    111. Defendants’ actions, as described herein, were undertaken intentionally,

maliciously, willfully, wantonly, and/or in reckless disregard to C.G.’s federally

protected rights.

    112. Defendants’ conduct violated C.G.’s clearly established rights of which

reasonable school officials knew or should have known.

    113. C.G. was and continues to be damaged by Defendants’ violation of his

Fourteenth Amendment rights.

    114. As a direct result of Defendants’ unlawful actions described above, C.G. has

suffered actual emotional and economic injuries, in an amount to be proven at trial.

                            FOURTH CLAIM FOR RELIEF
                                  42 U.S.C. § 1983
                    Fourteenth Amendment – Procedural Due Process
                                   (Against CCSD)


                                            24
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 25 of 30




     115. Plaintiff hereby incorporates by reference all paragraphs of this Complaint

as if fully set forth herein.

     116. Defendants were acting under color of state law in their actions and

inactions, which occurred at all times relevant to this action.

     117. CCSD policies and procedures serve as the basis for discipline but are written

so vaguely and broadly that students and parents receive inadequate notice of what

conduct may result in an offense.

     118. To the extent CCSD’s policies and procedures allow students to be disciplined

for off-campus speech, such policies are unconstitutionally overbroad because they

infringe on a substantial amount of speech protected by the First Amendment.

     119. CCSD’s policies and procedures are unconstitutionally overbroad because

they provide school officials unbridled discretion to discipline students, up to and

including suspension and expulsion, without limitation, objective criteria, or due process.

     120. CCSD’s policies and procedures are unconstitutionally overbroad because the

language used is ambiguous and criteria for discipline are entirely subjective, such that

countless constitutionally protected activities may fall within the permitted zone of

discipline.

     121. CCSD’s policies and procedures are unconstitutionally overbroad because

they do not allow a person of ordinary intelligence to determine what conduct the policies

prohibit, and because the policies authorize arbitrary and overzealous enforcement.

                                             25
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 26 of 30




                         FIFTH CLAIM FOR RELIEF
                          42 U.S.C. §§ 1983, 1985, 1986
  Conspiracy To Violate C.G.’s Civil Rights (1st and 14th Amendment Violations)
                            (Against All Defendants)

     122. Plaintiff hereby incorporates by reference all paragraphs of this Complaint

as if fully set forth herein.

     123. Defendants were acting under color of state law in their actions and

omissions, which occurred at all times relevant to this action.

     124. Defendants recklessly, knowingly, intentionally, willfully and wantonly

conspired with one another, and others, to deprive C.G. of his First and Fourteenth

Amendment rights under the United States Constitution by taking affirmative steps to

create a disruption to the school environment in an effort to justify C.G.’s suspension and

expulsion, including but not limited to:

          a. Disseminating information about C.G.’s social media post;

         b. Promoting media coverage of C.G.’s post, the investigation by law
         enforcement, and the District’s “investigation” into the post’s impact on the
         school community;

         c. Encouraging parents to reach out to the school and school administrators
         about C.G.’s post;

         d. Interrupting regularly scheduled meetings of student groups to inject
         additional discussion of C.G.’s post;

          e. Requesting the three students depicted in the photo voluntarily absent
         themselves from CCHS in the days following the post;

          f. Choosing to devote an advisory period to discussing hate speech and the
         impact of hate speech;

                                             26
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 27 of 30




         g. Mischaracterizing the incident as a “threat” situation when they knew no
         such “threat” existed;

         h. Overstating the number of students emotionally impacted by the post;

          i. Exaggerating the severity of post’s impact on students;

          j. Inflating the number of communications received from parents of CCHS
         students; and

         k. Making false and misleading statements under oath in an effort to justify
         wrongful actions taken by CCHS officials against C.G.

    125. CCSD failed to properly train, hire, and/or supervise its school officials

regarding the proper procedures and limitations on student discipline, including the need

to protect student’s First Amendment rights.

    126. CCSD’s failure to properly hire, train, and supervise its school officials was a

moving force of the constitutional violations alleged herein and was a direct and

proximate cause of C.G.’s injuries.

    127. A direct causal link exists between Defendants’ decision to suspend/expel

C.G. and the injuries alleged.

    128. Defendants’ actions, as described herein, were undertaken intentionally,

maliciously, willfully, wantonly, and/or in reckless disregard to C.G.’s federally

protected rights.

    129. Defendants’ conduct violated C.G.’s clearly established rights of which

reasonable school officials knew or should have known.



                                            27
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 28 of 30




     130. Plaintiffs were and continue to be damaged by Defendants’ violation of C.G.’s

First Amendment rights.

     131. As a direct result of Defendants’ unlawful actions as described above, C.G.

and his family suffered actual economic and emotional injuries, in an amount to be

proven at trial.

                                   Relief Requested

       C.G. respectfully requests that the Court enter judgment in his favor and against

Defendants, and award him all relief as allowed by law, including but not limited to the

following:

       A.     A declaration that Defendants violated C.G.’s First and Fourteenth

Amendment rights under the United States Constitution;

       B.     An injunction rescinding all disciplinary action taken against C.G. as a

result of his constitutionally protected speech and removing from C.G.’s academic record

any reference to a suspension and/or expulsion;

       C.     An injunction requiring CCSD to immediately readmit C.G. to CCHS or

another high school in the District;

       D.     An injunction prohibiting Defendants and their agents from enforcing

CCSD’s unconstitutionally vague and overbroad policies;




                                             28
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 29 of 30




       E.      An injunction requiring CCSD to accept and add to his academic record any

credits C.G. earns from another accredited institution, regardless of whether C.G. was

also enrolled in CCSD during the relevant period;

       F.      All appropriate equitable relief including changes to Defendants’ policies

concerning off-campus speech and other declaratory and injunctive remedies, as

appropriate;

       G.      Actual economic damages as established at trial;

       H.      Compensatory damages, including but not limited to those for past and

future pecuniary and non-pecuniary losses, emotional distress, suffering, loss of

reputation, humiliation, inconvenience, mental anguish, loss of enjoyment of life, and

other non-pecuniary losses;

       I.      Punitive and/or liquidated damages for all claims allowed by law in an

amount to be determined at trial;

       J.      Pre-judgment and post-judgment interest at the highest lawful rate;

       K.      A tax offset for any damages awarded;

       L.      Attorneys’ fees and costs; and

       M.      Such further relief as justice demands.




                                                29
Case 1:19-cv-03346-NRN Document 1 Filed 11/26/19 USDC Colorado Page 30 of 30




      Dated: November 26, 2019.


                                      Respectfully submitted,

                                      s/ Jamie Hughes Hubbard
                                      Jamie Hughes Hubbard
                                      Brian Leedy
                                      HADDON, MORGAN AND FOREMAN, P.C.
                                      150 East 10th Avenue
                                      Denver, CO 80203
                                      Phone: 303.831.7364
                                      Fax:    303.832.2628
                                      Email: jhubbard@hmflaw.com;
                                      bleedy@hmflaw.com
                                      Attorneys for Plaintiff




                                    30
